Citation Nr: 0408240	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-03 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from October 1968 to June 1970 
and April 1975 to July 1975.  

This appeal arises from a June 2000 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans' Affairs which continued an evaluation of 10 percent 
for PTSD.  This rating was amended by a rating decision dated 
October 2000 which increased the evaluation of PTSD to 30 
percent.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits as well as 
a duty to provide a medical examination or obtain a medical 
opinion based on a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(4).

In this case, the claims files contain a November 2003 
decision by the Social Security Administration awarding the 
veteran disability benefits.  However, the files do not 
contain the medical records on which the decision was based.
 
Furthermore, the veteran was afforded a VA examination in 
March 2000.  The examiner diagnosed the veteran with PTSD and 
found that his Global Assessment of Functioning (GAF) score 
was seventy.  However, the veteran has continued to seek 
treatment for PTSD from VA facilities where physicians have 
assessed his GAF score to be between fifty and sixty.  At 
various points in his recent treatment, physicians have noted 
an increase or decrease in the intensity of the veteran's 
PTSD symptoms.  Therefore, the Board finds it is necessary to 
schedule the veteran for another VA examination to determine 
the current severity of his condition.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
medical records utilized in arriving at 
their decision.

3.  The RO should then arrange to have 
the veteran undergo a VA psychiatric 
examination in order to ascertain the 
current nature and severity of his 
post-traumatic stress disorder.  All 
indicated specials tests should be 
conducted.  The claims file must be 
made available to the examiner for 
review prior to conducting the 
examination.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




